UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 18, 2014 BPZ Resources,Inc. (Exact name of registrant as specified in its charter) Texas 001-12697 33-0502730 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Offices) (281) 556-6200 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) I tem 7.01. Regulation FD Disclosure. On August 18, 2014, Manolo Zúñiga, President and Chief Executive Officer of BPZ Resources, Inc. (“the Company”), made a presentation at an oil and gas conference in Denver, Colorado. A copy of the presentation materials is attached as Exhibit99.1 to this Form 8-K. In order to clarify statements made during the conference regarding expected production rates, the Company expects the grossproduction rates from Block Z-1at the end of 2014 to be in the range of 8,000 – 9,000 barrels per day. Forward Looking Statement This Form 8-K contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward looking statements are based on our current expectations about our company, our properties, our estimates of required capital expenditures and our industry. You can identify these forward-looking statements when you see us using words such as "will," "expects," "estimates,”, "prospective," and other similar expressions. These forward-looking statements involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward looking statements. Such uncertainties include successful operation of our new platform in Corvina, the success of our project financing efforts, accuracy of well test results, results of seismic testing, well refurbishment efforts, successful production of indicated reserves, receipt of all required permits, the successful management of our capital expenditures, and other normal business risks. We undertake no obligation to publicly update any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Exhibit99.1 BPZ Resources Inc. Presentationat an oil and gas conference in Denver, Colorado , dated August 18, 2014, and furnished with this report. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BPZ RESOURCES, INC. (Registrant) Dated: August 19, 2014 By: /s/ Richard S. Menniti Name: Richard S. Menniti Title: Chief Financial Officer 3 INDEX TO EXHIBITS ExhibitNo. Description Exhibit99.1 BPZ Resources Inc. Presentationat an oil and gas conference in Denver, Colorado , dated August 18, 2014, and furnished with this report. 4
